Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the inclusion in this Registration Statement of China Commercial Credit, Inc. on Form S-1 Amendment #2 File No. 333-189186 of our report dated April 22, 2013, with respect to our audits of the consolidated financial statements of China Commercial Credit, Inc. as of December 31, 2012 and 2011 and for the years ended December 31, 2012 and 2011, which report appears in the Prospectus, which is part of this Registration Statement.We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Marcum Bernstein & Pinchuk llp Marcum Bernstein & Pinchuk llp New York, NY July 16, 2013 NEW YORK OFFICE•7 Penn Plaza •Suite 830•New York, New York 10001•Phone 646.442.4845 •Fax 646.349.5200 •marcumbp.com
